Citation Nr: 0209032	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, to include numbness of the right hand, due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.  

3.  Entitlement to service connection for lumps of the left 
breast due to an undiagnosed illness.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma.  

[The Board will later issue a separate decision on the issues 
of entitlement to service connection for generalized joint 
pain due to an undiagnosed illness, and entitlement to 
service connection for headaches due to an undiagnosed 
illness.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1990 to June 1991.  During her lengthy service in the Army 
Reserve she also had periods of active duty for training and 
inactive duty training.  

This case comes before the Board of Veterans' Appeals (Board) 
partly from a June 1995 RO decision which denied service 
connection for generalized joint pain, a skin rash, right 
carpal tunnel syndrome to include numbness of the right hand, 
and lumps in the left breast (all claimed as due to an 
undiagnosed illness); denied service connection for 
sinusitis; and denied an increase in a 10 percent rating for 
service-connected bronchial asthma.  A December 1997 RO 
decision denied service connection for headaches due to an 
undiagnosed illness.  A May 2000 RO decision increased the 
rating for bronchial asthma to 30 percent.  

The Board is undertaking additional development as to the 
issues of service connection for generalized joint pain due 
to an undiagnosed illness, and service connection for 
headaches due to an undiagnosed illness, pursuant to the 
authority granted by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issues.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  Right carpal tunnel syndrome, with complaints of right 
hand numbness, began several years after active duty, is a 
diagnosed condition, and was not caused by any incident of 
service.  

3.  The veteran does not currently have a skin rash.  

4.  The veteran's lumps of the left breast began several 
years after active duty, are due to a diagnosed benign cyst 
condition, and were not caused by any incident of service.  

5.  Sinusitis was reported before the veteran's active duty 
and was not worsened by such service, and current sinusitis 
was not caused by any incident of service.

6.  The veteran's service-connected bronchial asthma is no 
more than moderate, and is manifested by a forced expiratory 
volume in one second (FEV-1) of 60.8 percent predicted, a 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 68 percent, and intermittent 
use of inhalational or oral bronchodilator therapy.  


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome, to include numbness of the 
right hand, claimed as due to an undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).  

2.  A skin rash, claimed as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
3.303, 3.317 (2001).  

3.  Lumps on the left breast, claimed as due to an 
undiagnosed illness, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2001); 38 C.F.R. 3.303, 3.317 (2001).  

4.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  

5.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996-2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had many years of service in the Army Reserve, 
with a period of active duty for training from July 1979 to 
October 1979, as well as many other periods of active duty 
for training and inactive duty training.  She also had a 
period of active duty in the Army from December 1990 to June 
1991, which included service in Southwest Asia from January 
1991 to May 1991 during the Persian Gulf War.

Service connection is currently in effect for bronchial 
asthma and for post-traumatic stress disorder (PTSD) with 
major depression, and these disabilities have been found to 
be due to the veteran's December 1990-June 1991 active duty.  
Service connection is also in effect for a low back 
disability (a lumbar disc problem with radiculopathy), and 
this has been found to be due to injury during a period of 
inactive duty training in September 1994 (such brief period 
of service is deemed active service pursuant to 38 U.S.C.A. 
§ 101(24)).

The veteran's service medical records indicate that on a 
medical history form at the time of a November 1977 
examination, for reserve purposes, she checked that she 
suffered from sinusitis.  The reviewing examiner noted that 
the veteran's positive answers were of no consequence.  The 
November 1977 objective examination report included notations 
that the veteran's nose and sinuses were normal.  

The veteran's service medical records for her period of 
active duty for training from July 1979 to October 1979 
reflect that at the time of the July 1979 periodic 
examination, there were notations that the veteran's nose, 
sinuses, skin, upper extremities, and neurological evaluation 
were normal.  On a medical history form at the time of a 
September 1979 examination, the veteran checked that she 
suffered from sinusitis as well as chronic or frequent colds.  
The reviewing examiner remarked that outside of menstrual 
cramping, there were no other current complaints.  The 
September 1979 objective examination report included 
notations that the veteran's nose, sinuses, skin, upper 
extremities, and neurological system were normal.  There was 
also a notation that the veteran had no serious illness or 
injury.  

Subsequent service medical records, for reserve purposes, 
include a January 1981 treatment entry which noted that the 
veteran was seen for a nasal discharge and with complaints 
that her ears were stopped up.  She was given medication at 
that time.  A July 1984 entry noted that the veteran was seen 
for a sore throat, cough, and white sputum.  The examiner 
noted the veteran had a viral versus allergic upper 
respiratory infection.  Additional July 1984 entries referred 
to congestion and a head cold.  A further July 1984 entry 
noted that the veteran was seen for congestion, a cough, and 
headaches.  

Service medical records for the veteran's period of active 
duty from December 1990 to June 1991 do not refer to 
complaints or treatment for right carpal tunnel syndrome, 
right hand numbness, a skin rash, sinusitis, or lumps of the 
left breast. A December 1990 statement of medical examination 
and duty status noted that the veteran had bronchitis and 
that the illness was aggravated while on duty in Saudi Arabia 
and that it continued to be aggravated.  A February 1991 
entry reported that the veteran had bronchitis as did a March 
1991 entry.  A March 1991 objective examination report noted 
that the veteran's nasal mucosa was red and swollen.  There 
was also a notation that the veteran's sinuses were normal.  
A May 1991 report of pulmonary function testing noted, as to 
an impression, that the veteran had mild restrictive disease.  
On a medical history form at that time of an April 1991 
examination, the veteran checked that she did not know if she 
suffered from sinusitis or skin diseases.  She checked that 
she suffered from pain or pressure in the chest and a chronic 
cough.  The veteran indicated that she did not suffer from 
any bone, joint or other deformity.  The reviewing examiner 
noted that the veteran had chronic bronchitis and was on 
medication.  The objective April 1991 examination report 
included notations that the veteran's nose, sinuses, skin, 
upper extremities, and neurological evaluation were normal.  
The examiner also noted that the veteran was a previously 
heavy smoker, that she had bronchitis in Saudi Arabia, and 
that her symptoms had improved with medication.  According to 
an April 1991 Southwest Asia Demobilization/Redeployment 
medical evaluation report, the veteran reported that she had 
constant bronchitis while in Southwest Asia.  She indicated 
that she did not have any rash or skin infection or sores.  
The veteran did report that she had a cough or sinus 
infection.  A May 1991 treatment report related a diagnosis 
of chronic bronchitis.  

Subsequent service medical records, for reserve purposes, 
include an April 1992 treatment report which related an 
assessment that included an upper respiratory infection and 
bronchitis.  A May 1992 entry noted that the veteran had 
recurrent bronchitis which was possibly allergic.  An August 
1992 report noted that the veteran had coughing and 
bronchitis and a November 1992 entry noted that the veteran 
was on medication for bronchitis.  On a medical history form 
at the time of a November 1995 examination, for reserve 
purposes, the veteran checked that she suffered from chronic 
and frequent colds, sinusitis, ears, nose and throat trouble, 
skin diseases, and shortness of breath.  She also checked 
that she had suffered from a tumor, growth, cyst, or cancer.  
The veteran further reported that a large mass had been 
removed from her breast in October 1995 and that she had 
received VA treatment for sinusitis and skin rashes as well 
as for pain in her hands and joints.  The reviewing examiner 
noted that the veteran had polyarthralgias and carpal tunnel 
syndrome complaints.  The objective November 1995 examination 
report included notations that the veteran's nose, sinuses, 
skin, upper extremities and neurological evaluation were 
normal.  The examiner noted that the veteran had multiple 
interval changes including polyarthralgias and a breast cyst 
which had been removed in October 1995.  A November 1996 
entry noted that the veteran had sinus drainage and wheezing.  
The examiner reported that the veteran had an upper 
respiratory infection at that time.  

As to non-service medical records, the Board notes that 
private treatment records dated from November 1991 to April 
1992, show that the veteran was treated for several 
disorders.  A November 1991 report from J. L. White, M.D., 
indicated that the veteran had a chief complaint of 
bronchitis.  The assessment included a recurrent question of 
chronic bronchitis.  Dr. White noted that she thought the 
veteran's smoking was affecting her problems.  Other 
diagnosed disorders were rhinitis and insomnia.  A December 
1991 entry also related an assessment which included chronic 
bronchitis and rhinitis.  A February 1992 entry noted an 
assessment which included mild bronchitis and cigarette 
abuse.  In a February 1992 statement, Dr. White reported that 
the veteran had a diagnosis of chronic bronchitis which began 
while she was on active duty in December 1990.  A March 1992 
assessment included previous bronchitis, cigarette abuse, and 
allergic rhinitis.  In an April 1992 statement, Dr. White 
indicated that while the veteran was on active duty she was 
exposed to many pulmonary irritants to include cigarette 
smoke, dry air, and other types of materials and that such 
exposure did not help her condition.  

The veteran underwent a VA general medical examination in 
August 1992.  She reported that she had no serious medical 
problems until preparations were made for her to be sent to 
the Persian Gulf in 1990.  She stated that she was sent to a 
physical training program in North Carolina and developed 
bronchitis with chills, fever, and coughing of mucopurulent 
sputum.  She reported that she failed to respond 
satisfactorily, but in spite of her failure to fully recover, 
she was sent to the Persian Gulf in December 1990.  The 
veteran indicated that she would cough up brown to reddish 
tinged sputum and described some shortness of breath and 
wheezing.  The examiner reported that the turgor, texture and 
hair distribution of the veteran's skin was essentially 
unremarkable and that her lymphatic and hemic systems had no 
localized or generalized lymphadenopathy.  The examiner noted 
that the veteran's nasal passageways were patent and that 
there was redness and edema of the nasal mucosa with slight 
deviation of the septum to the left.  There was no tenderness 
over the sinuses.  As to the veteran's respiratory system, 
the examiner noted that there was a slight prolongation of 
expiration and a hypotympanic note on percussion.  There was 
also course wheezing in the spices of the left lung, but 
otherwise breathing was reported to be normal.  It was noted 
that there were bronchovesicular without adventitious tones.  
The examiner noted that the veteran's musculoskeletal, 
endocrine, and nervous systems were normal.  As to a 
diagnosis, the examiner indicated that based on the veteran's 
history, the examination and a review of laboratory 
diagnostic studies, he believed that the veteran had reactive 
airway disease, more commonly called bronchial asthma.  The 
examiner remarked that the veteran's bronchial asthma was 
secondary to her exposure to allergens in the Persian Gulf 
war.  

In October 1992, the RO granted service connection for 
bronchial asthma.  A 10 percent rating was assigned.  

A November 1992 VA case summary report referred to the 
veteran's psychiatric disorder.  

Lay statements from multiple individuals dated from November 
1993 to January 1994, mostly described the veteran's 
experiences during her period of service in the Persian Gulf.  
The lay statements primarily referred to symptomatology 
relative to the veteran's service-connected psychiatric 
disorder.  A November 1993 statement from H. Young noted that 
she was a friend and former co-worker of the veteran.  She 
noted that the veteran had experienced symptoms such as 
aching joints and severe coughs.  

VA treatment records dated from November 1993 to July 1994 
reflect that the veteran was treated for several complaints.  
A November 1993 entry noted that the veteran reported that 
when sitting her arms and legs would become numb at times 
periodically for the previous six months.  She also reported 
asthma exacerbations and episodes of a sore throat.  The 
assessment included allergic rhinitis and asthma.  An April 
1994 entry related an assessment including bronchitis, 
allergic rhinitis and history of paresthesias of the hands 
and feet.  

VA treatment records dated from August 1994 to November 1994 
indicate that the veteran was treated for several complaints.  
A September 1994 report of a mammogram related an impression 
of a focal area of asymmetric opacity in the upper/inner 
quadrant of the left breast.  It was noted that ultrasound 
demonstrated that such represented a cluster of three 
separate cysts.  An October 1994 entry noted that the veteran 
complained of nasal congestion and a productive cough with 
yellow sputum for the previous three days.  The assessment 
was bronchitis and possible sinusitis.  A November 1994 entry 
noted that the veteran was to receive a right wrist brace.  

In January 1995, the veteran submitted her claims for service 
connection for right carpal tunnel syndrome, to include 
numbness in the right hand; a skin rash; and for lumps of the 
left breast (all due to an undiagnosed illness) and for 
sinusitis.  The veteran also submitted her current claim for 
an increased rating for her service-connected bronchial 
asthma.  

VA treatment records dated from January 1995 to February 1995 
refer to continued treatment.  A February 1995 treatment 
entry noted that an electromyograph showed right carpal 
tunnel syndrome.  Another February 1995 entry noted that the 
veteran had a diagnosis of right carpal tunnel syndrome.  

The veteran underwent a VA general medical examination in 
February 1995.  She reported that in December 1990, she 
developed bronchitis which began when she was doing physical 
therapy in the rain.  The veteran indicated that the 
bronchitis had recurred since that time.  She stated that in 
1992, she developed numbness of the arms and legs which was 
recurrent mostly when sitting or inactive.  The veteran 
further reported that in September 1994, a mammography showed 
three small masses in the left breast and that she was 
presently being followed by a VA physician.  The examiner 
reported, as to the veteran's skin, that there were no rashes 
or other abnormalities with the exception of one small 
pruritic dry superficial patch, slightly pink, measuring 
about 3 cm on the lower left abdomen.  The examiner noted 
that the veteran reported that she would get such types of 
lesions on her lower abdomen on and the sides of her torso 
and forearms at times.  She indicated that they would last 
for a week or two and them seem to clear up.  The examiner 
noted that, as to the veteran's lymphatic and hemic systems, 
there was no adenopathy and no evidence of anemia or other 
blood dyscrasias.  As to the veteran's nose and sinuses, it 
was noted that the nasal passage was patent.  The examiner 
further reported that the expanse of the thorax was equal on 
inspiration, the lungs were clear to auscultation and no 
wheezes or dullness were noted.  As to the veteran's 
musculoskeletal system, the examiner noted that the range of 
motion of the upper extremities as well as strength were 
within normal limits.  At the neurological evaluation, the 
veteran's deep tendon reflexes were within physiological 
limits, her cranial nerves were intact and the Babinski's 
sign and Romberg's sign were negative.  The diagnoses 
included history of asthma and chronic bronchitis; history of 
allergic rhinitis; dermatitis, etiology unknown; history of 
left breast masses, being followed by a VA physician, 
possible fibrocystic changes; and carpal tunnel syndrome.  

Private treatment records dated from September 1994 to March 
1995 reflect treatment for a back disorder.  

VA treatment records dated from March 1995 to July 1995 show 
continued treatment.  A March 1995 Desert Storm evaluation 
report noted that the veteran reported that since her return 
from Southwest Asia, she had complaints including sinusitis, 
breast lumps, joint aches, periodic rashes, headaches, and 
numbness of the hands and legs.  The examiner noted that the 
veteran had undergone extensive work-ups by the VA system and 
that she had multiple diagnoses which explained her symptoms.  
The diagnoses were PTSD, asthma, right carpal tunnel syndrome 
and a low back injury.  

A March 1995 consultation report noted that the veteran gave 
a history of a numbness and tingling sensation from above the 
elbow down to her hands on and off for the previous 15 
months, more severe on the right.  The veteran also reported 
a history of weakness in both hands for the past several 
months and a history of dropping objects from the right hand.  
It was noted, as to an electrodiagnosis, that the findings 
indicate right carpal tunnel syndrome involving only sensory 
fibers.  It was noted that the findings were worse in 
comparison to a previous test in November 1994.  A March 1995 
report of a left mammogram indicated, as to an impression, 
that since a mammogram of September 1994, the nodules seen in 
the upper portion of the left breast had decreased in size, 
presumably representing partial resolution of previously 
described cysts.  An April 1995 treatment entry noted that 
the veteran had left nasal congestion, the assessment 
included allergic rhinitis.  

In an August 1995 statement, the veteran reported that she 
had been on sinus medication almost as long as she had been 
dealing with bronchitis.  The veteran stated that before 
Desert Storm she did not have to use medication all the time 
to relieve her sinusitis.  She stated that although she had 
bronchitis problems, she did not always go to the clinic as 
it was difficult for her to take a day off from her 
occupation.  The veteran noted that she was constantly on 
inhalers and that she would periodically be on antibiotics.  
She also indicated that her skin rashes began after Desert 
Storm.  

An October 1995 psychiatric evaluation report from W. C. 
Greer, M.D., noted that the evaluation was carried out in 
interviews in October 1994, November 1994 and December 1994.  
Diagnoses included major depression, PTSD, asthma, numbness 
of the legs and hands, and carpal tunnel syndrome.  

VA treatment records dated from October 1995 to February 1996 
indicate that the veteran was treated for several problems.  
An October 1995 treatment entry noted that a mammogram showed 
a density in the veteran's left breast.  An October 1995 
report reported that the veteran was noted to have lumps in 
the left breast during a routine mammography in 1994.  It was 
noted that the condition was negative by needle biopsy.  The 
report indicated that a needle localization guided excision 
was performed and that the preoperative diagnosis was a 
nonpalpable left breast mass with the postoperative diagnosis 
the same.  The final diagnoses included left breast mass, 
post surgical removal.  Another October 1995 entry noted an 
assessment which included arthralgias.  A January 1996 entry 
indicated that the veteran had right carpal tunnel syndrome.  

In a February 1996 statement, the veteran reported that her 
breast problem was not diagnosed until 1994, because she did 
not have a mammogram before that time.  She stated that she 
had nearly a 4-inch scar on her breast from the removal of a 
large mass.  She also stated that there was no history of 
sinusitis in her record (apparently meaning before her period 
of service).  

VA treatment records dated from April 1996 to June 1997 
reflect that the veteran continued to receive treatment for 
several complaints.  A May 1996 entry noted that the veteran 
complained of head and chest congestion as well as a 
productive cough with brown sputum.  The assessment was 
sinusitis/bronchitis.  An August 1996 treatment entry related 
an assessment of fibromyalgia.  An October 1996 entry noted 
that the veteran complained of sinus tenderness and drainage 
as well as coughing up brownish phlegm in the morning.  It 
was noted that the veteran had a history of a lumpectomy of 
the left breast in 1995 for a benign growth.  The assessment 
included sinusitis.  A December 1996 entry noted that the 
veteran was seen for an increase in sinus congestion and 
drainage over the past weeks.  The assessment included 
sinusitis (acute), recurrent.  

The veteran underwent a VA mammary examination in October 
1997.  She reported that she had been having trouble with her 
breasts and that a mass was removed from her left breast in 
1994.  It was noted that a benign left breast mass with 
atypical cells was removed from the left breast in 1994.  The 
veteran indicated that her breast had been sore and aching 
minimally since 1994 and that the pain was accentuated by 
lifting.  She reported that the pain was not incapacitating.  
It was reported that the veteran also indicated that she had 
recurrent sinusitis.  The veteran also indicated that she had 
recurrent asthmatic bronchitis for which she used inhalers.  
She also noted that she had numbness in both hands.  It was 
noted that the veteran had mammograms twice a year and that 
they all had been negative.  The examiner reported that the 
veteran's mucous membranes were smooth and pink.  As to the 
veteran's chest and lungs, there was equal expansion, 
bilaterally and there were rhonchi present, bilaterally.  
There was no evidence of rales.  The examiner noted that 
there was a two-inch scar on the left breast.  There was no 
evidence of a mass, no nipple discharge, and no axillary or 
nodes were felt.  There was also no evidence of augmentation 
or mammoplasty with prosthetic implants or evidence of 
reduction of any breast.  The examiner also reported that 
there was no evidence of a malignant process and no evidence 
of the use of any radiation or chemical treatment for the 
breast lesion.  The neurological examination was within 
physiological limits.  The impressions included breast pain, 
minimal, and non-pathologic.  

The veteran also underwent a VA dermatological examination in 
October 1997.  She reported that she would have intermittent 
rashes.  She indicated that the rashes would last a few days 
and then would be gone.  The veteran was unable to describe 
the rashes in further detail.  She reported that she had 
never sought any medical attention and that she had no 
problem with the rashes at the time of the examination.  The 
examiner noted that as the veteran stated that the rashes 
were not present, no specific evaluation could be performed.  
The diagnosis was dermatitis by history only.  

The veteran also underwent a VA respiratory examination in 
October 1997.  She reported that she has suffered from asthma 
for four to five years and that she had some occasional 
wheezing.  She indicated that she had been seen in emergency 
rooms on a couple occasions, but had never been hospitalized.  
The veteran stated that she used an inhaler from time to 
time, but was not certain what medications it contained.  She 
also reported that she used a nose spray for non-seasonal 
rhinitis which she recognized as Vancenase.  It was noted 
that the veteran reported some difficulty with exercise, but 
had undergone a physical training test with the armed 
reserves which necessitated a two-mile run the previous day.  
The examiner reported that the veteran's chest was entirely 
clear with no wheezes, etc.  It was noted that pulmonary 
function studies were scheduled.  The diagnosis was asthma by 
history.  

A October 1997 VA spine examination report noted that the 
veteran complained of joint pain, fibromyalagia, low back 
pain and carpal tunnel syndrome.  She reported that she had 
numbness in her upper extremities, particularly in her hands, 
right more than the left.  She also stated that she had pain 
from her elbow down to her hand, more on the right.  The 
veteran indicated that the numbness in her hands would often 
occur during sitting and that she would wake up at night with 
numbness in her hands.  The examiner reported that the range 
of motion of both upper extremities was normal and that there 
was no pain on range of motion.  The Tinel's sign was 
negative and the Phalen's sign produced numbness in both 
hands with pain in her wrist.  Muscle testing of both upper 
extremities was unremarkable except for being fair plus, on 
right hand grasp.  It was noted that the deep tendon reflexes 
over both upper extremities was symmetrical, but generally 
decreased.  The impression included numbness of the hands 
secondary to carpal tunnel syndrome although only right 
carpal tunnel syndrome was noted during previous 
electrodiagnostic studies and no evidence of fibromyalgia.  
The examiner commented that from the veteran's history, she 
was on active duty from November 1990 to June 1991, and she 
started having carpal tunnel syndrome symptoms in 1992 or 
1993, her carpal tunnel syndrome should not be related to 
active duty and it could be related to the veteran's job as a 
teacher.  The examiner remarked that the problem with carpal 
tunnel syndrome was related to repetitive use of the hands.  

The veteran underwent a VA neurological examination in 
January 1999.  It was noted that the medical records had been 
reviewed.  The veteran reported that she had intermittent 
numbness of both upper extremities over a period of several 
years.  She indicated that she had tried multiple modalities 
to relieve her pain, but they had not been of any benefit.  
The examiner noted that the veteran had some loss of grip in 
the right upper extremities.  The examiner reported that the 
musculature and deep tendon reflexes were normal and that 
there was no wasting or loss of muscle mass.  It was also 
noted that the range of motion of the upper extremities was 
within normal limits.  The diagnosis was the need to rule out 
carpal tunnel syndrome.  

In a March 1999 addendum to the January 1999 VA neurological 
examination, the examiner reported that the physical 
examination findings from the January 1999 examination 
remained unchanged.  After a review of a March 1999 nerve 
conduction study and electromyograph, the examiner indicated 
a diagnosis of moderately severe right carpal tunnel 
syndrome, worsening from a previous test.  The examiner 
commented that he felt that the veteran's complaints of 
numbness, etc., were related to the carpal tunnel syndrome.  
The March 1999 report of the electromyograph indicated 
electrodiagnoses which included moderately severe right 
carpal tunnel syndrome affecting sensory and motor fibers 
with worsening findings since the previous test.  

The veteran underwent a VA respiratory examination in 
February 2000.  The examiner reported that the medical 
records had been reviewed.  It was noted that the veteran had 
been received treatment for bronchitis and sinusitis.  The 
veteran reported that her condition was getting worse.  It 
was further reported that the veteran continued to smoke.  
The veteran indicated that she had a cough and secretions 
that were clear to yellowish in color.  She noted that most 
of the time such would occur when she would get up in the 
morning or was lying down at night.  The veteran also 
reported that she would become tired easily especially during 
exertion which was when she would become short of breath.  
She stated that if she walked at a normal pace she would feel 
okay.  The veteran also indicated that if she was not doing 
any heavy activities or being involved in a fast paced 
activity, she would not have any periods of asthma attacks.  
She reported that she used an Albuterol inhaler, two puffs, 
at least twice a week and that she would feel better after 
use with no side affects.  The veteran indicated that if she 
would run out of Albuterol, she would use Primatene over-the-
counter.  

The examiner reported that the veteran's skin color was warm 
and dry.  The examiner also noted that the veteran's lungs 
were clear, bilaterally, and that no adventitious sound was 
heard.  It was noted that there were findings of chronic, 
interstitial lung changes.  The examiner indicated that no 
restrictive disease was noted.  The diagnoses were bronchial 
asthma and pulmonary function tests showing moderate airflow 
obstruction, which improved after inhaled bronchodilator.  
The February 2000 pulmonary function test (PFT) showed pre-
bronchodilator results of a FEV-1 of 75.7 percent predicted 
and a FEV-1/FVC of 70 percent.  Another February 2000 test 
showed a FEV-1 of 48.3 percent predicted and a FEV-1/FVC of 
59 percent; post-bronchodilator results were a FEV-1 of 60.8 
percent and a FEV-1/FVC of 68 percent.  The examiner related 
an interpretation of moderate airflow obstruction that 
improved after an inhaled bronchodilator.  

In March 2000, the RO increased the rating for the veteran's 
service-connected bronchial asthma from 10 percent to 30 
percent.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claims.  Identified relevant medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Service connection claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty or while performing active duty for training, or 
due to injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs of symptoms, signs of symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any know clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
Pub. L. 107-103, 115 Stat. 976 (2001).  The Board notes that 
the new legal provisions do not affect the particular Persian 
Gulf War claims involved in the instant appeal.  


1.  Right Carpal Tunnel Syndrome, to include
Numbness of the Right Hand

The veteran's complaints of right hand numbness have been 
medically associated with right carpal tunnel syndrome.  This 
is a diagnosed condition not covered by the Persian Gulf War 
provisions on presumptive service connection, and thus such 
provisions do not apply.  Right carpal tunnel syndrome was 
not shown during the veteran's 1990-1991 active duty or for 
years later, and it has not been medically linked to her 
active duty.  One VA examiner specifically commented that the 
problem was not related to her active duty.   As a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). 

The weight of the credible evidence establishes that right 
carpal tunnel syndrome, with complaints of right hand 
numbness, began several years after active duty, is a 
diagnosed condition, and was not caused by any incident of 
service.  The condition was neither incurred in nor 
aggravated by service. 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

2.  Skin Rash due 

The veteran asserts that she has a skin rash due to an 
undiagnosed illness from Persian Gulf War service.  Her 1990-
1991 active duty service medical records show no skin 
condition.  A 1995 VA medical examination noted that that 
there were no rashes or other abnormalities with the 
exception of one small pruritic dry superficial patch on the 
lower left abdomen.  The diagnoses, at that time, included 
dermatitis, etiology on known.  At a 1995 VA Desert Storm 
evaluation report, the veteran reported that since her return 
from Southwest Asia, she had periodic rashes.  The examiner 
did not diagnose a skin disorder.  The Board notes that on a 
medical history form at the time of a 1995 examination for 
reserve purposes, the veteran checked that she suffered from 
skin diseases.  However, this report was well after the 
veteran's period of active duty and no skin diseases were 
diagnosed.  

Further, a 1997 VA dermatological examination noted that the 
veteran reported that she would have intermittent rashes 
which would last a few days and then would be gone.  The 
veteran reported that she had never sought medical attention 
for the rashes and that she had no problem with the rashes at 
the time of the examination.  The examiner noted that no 
specific evaluation could be performed as the veteran stated 
no rashes were present.  The diagnosis was dermatitis by 
history only.  

One requirement for service connection is the presence of a 
current disability.  Diegmetich v. Brown, 104 F.23d 1328 
(1997).  Competent medical evidence is required to show a 
claimed disorder, and as a layman the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu, supra.  The medical evidence indicates 
that the veteran does not currently have a skin disorder.  
Therefore, service connection for the claimed condition may 
not be granted.  

Even if the Board assumes the presence of a skin rash, the 
veteran's claim for service connection for an undiagnosed 
illness manifested by a skin rash does not meet the specific 
requirements of the Persian Gulf War provisions.  There are 
no satisfactory objective indications of a chronic skin rash 
from undiagnosed illness during or since service, let alone 
such a condition of to a compensable degree (see analogous 
rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
for eczema).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  





3.  Lumps of the Left Breast due to an
Undiagnosed Illness

The veteran attributes her lumps of the left breast to an 
undiagnosed illness from her Persian Gulf War service in 
Southwest Asia.  There is no evidence of lumps in the left 
breast during her 1990-1991 active duty or for several years 
later.  The first clinical evidence of lumps of the left 
breast is in 1994.  The veteran subsequently had a benign 
growth removed from the left breast, and some medical records 
refer to a fibrocystic condition.  This is a diagnosed 
condition not covered by the Persian Gulf War provisions on 
presumptive service connection, and thus such provisions do 
not apply.  There is no medical evidence to link the 
condition, first shown several years after service, with the 
veteran's period of active duty, and as a layman she has no 
competence to give a medical opinion on causation.  Espiritu, 
supra.

The weight of the credible evidence establishes that the 
veteran's lumps of the left breast began several years after 
active duty, are due to a diagnosed benign cyst condition, 
and were not caused by any incident of service.  The 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

4.  Sinusitis

There are a number of records before the veteran's 1990-1991 
active duty which refer to sinusitis.  The condition was not 
diagnosed during the period of active duty, and there is no 
indication of service worsening of a pre-service condition.  
Sinusitis was medically noted well after this period of 
service and has not been linked to service.

The weight of the credible evidence shows that sinusitis 
reported before the veteran's active duty was not worsened by 
such service, and current sinusitis was not caused by any 
incident of service.  Sinusitis was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Increased Rating for Bronchial Asthma

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The rating schedule for evaluating respiratory disorders 
(including bronchial asthma) changed during the pendency of 
this appeal.  The "old" criteria, in effect prior to 
October 7, 1996, provided that a 30 percent rating was 
warranted for moderate bronchial asthma manifested by rather 
frequent asthmatic attacks (separated only by 10- to 14-day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating requires severe bronchial asthma 
manifested by frequent attacks (one or more weekly) and 
marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

Under the new criteria, which became effective on October 7, 
1996, a 30 percent rating is warranted for bronchial asthma 
with FEV-1 of 71 to 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or inhalation anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

The February 2000 VA respiratory examination noted that the 
veteran reported that her bronchitis had worsened and that 
she had a cough and secretions that were clear to yellowish 
in color.  She reported that she used an Albuterol inhaler, 
two puffs, at least twice a week and that she would feel 
better after use with no side affects.  The examiner reported 
that the veteran's lungs were clear, bilaterally, and that no 
adventitious sound was heard.  It was noted that no 
restrictive disease was noted, but that there were findings 
of chronic, interstitial lung changes.  The diagnosis was 
bronchial asthma.  The pertinent pulmonary function test 
results included post-bronchodilator FEV-1 of 60.8 percent 
and FEV-1/FVC of 68 percent.

Considering the evidence as a whole the Board finds that no 
more than moderate bronchial asthma (30 percent) has been 
shown under the old rating criteria.  The medical evidence 
does not indicate symptoms of such magnitude as to produce 
severe bronchial asthma.  The veteran's condition is not 
manifested by frequent attacks (one or more weekly), marked 
dyspnea on exertion between attacks, and only temporary 
relief by medication.  Further, more than light manual labor 
has not been shown to be precluded.  There are no recent 
medical records showing asthma attacks.  Under the new 
criteria, application of the recent PFT results to revised 
Diagnostic Code 6602, shows that the veteran's asthma 
warrants no more than a 30 percent evaluation.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  



ORDER

Service connection for right carpal tunnel syndrome, to 
include numbness of the right hand, due to an undiagnosed 
illness is denied.  

Service connection for a skin rash due to an undiagnosed 
illness is denied.  

Service connection for lumps of the left breast due to an 
undiagnosed illness is denied.  

Service connection for sinusitis is denied.  

An increased rating for bronchial asthma is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

